Title: To George Washington from William Heath, 25 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, April 25 1781
                        
                        The Assistant paymaster-general has informed me that 240000 dollars, new emission, is sent to the pay-office
                            by the Commonwealth of Massachusetts to pay the troops of their line. The Committee from the army now at Boston lately
                            informed me by letter that they had agreed with the Common-wealth on a complete settlement for the last years pay—and that
                            in case any money arrived at the pay-office, it should be received for the present year. The troops belonging to the
                            Common wealth, both officers and men are in extreme want of money. I request that orders may issue for their relief, as
                            soon as your Excellency may think it convenient. The musters are made for January, February and March. April is nearly
                            gone—and if your Excellency thinks proper that the troops should receive four months pay, the rolls can be completed in a
                            few days for the present month. The wants and distresses of the troops are too well known to your Excellency to need my
                            mentioning them.
                        I forward two deserters from Arnold’s corps—they report the capture of the frigate Confederacy. I have the
                            honor to be With the greatest respect Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                        
                            P.S. Colo. Hughes, D.Q.M. at Fish kill has just applied for twenty men for the season,
                                to be employed at New burgh as Colliers. This represents
                                the necessity of the measure being adopted, and that the want of money in the
                                Quartermasters department allows of no other expedient. It is a great pity that  men procured
                                for recruiting the army, and on most exorbitant bounties, should be made
                                colliers, and put on every kind of service instead of being drilled and formed soldiers. I wish your Excellency’s
                                opinion in the case.
                            
                        
                        
                            WH
                        
                    